 

 

Case 18-10337 Doc 22. Filed 04/26/21 Pa: £2

 

 

 

1-337

=% DISTRICT COURT OF MARYLAND FOR Baltimore County

City/County

y Located at 1 ROLLING CROSSROADS ___ Case No, NONE PROVIDED

Court Address”

CIVIL FILING ERROR NOTICE

TO: US. Ban YAH... Lb ft ses umn **RETURN THIS NOTICE™

WHEN SUPPLYING ADDITIONAL
IOLW: cerases ers SRL Sn cc0s5 5+ Real. SME... SH: sosnenanseneeee INFORMATION TO THE COURT

Daimece...._.IAD. Adeol.....

(I The enclosed document cannot be accepted for filing because it lacks a required certificate of service. See Rule 1-323.
If you still wish to file this document please resubmit the document with the required certificate of service. The date of
filing will be the date the document is recvivea with a certificate of service.

 

 

 
  

 

 

C2) The a Filed OM oc csceeceee , cannot be fully processed for the reasons checked
below. “Name of pleading/filing Date
Please take the necessary corrective action DY oes . Failure to take such action by the date indicated may

result in the Court rejecting the filing or imposing an appropriate sanction
C The amount owed is not indicated.
C1 The pleading/filing/other paper must have original signature of the authorized person.

C The complete address for each Defendant must be indicated.
(CJ The name and last known address or each Judgment Debtor to whom this Writ is directed must be indicated.

C) You must provide instructions for the Sheriff/Constable for each person to be served. The clerk can provide you with a
Request for Service form, DC-CV-002, for this purpose.

C1 Required filing fee of $ .: » made payable to the [] District Court. O Circuit Court ce
(unless accompanied by a written request asking the Court to waive the filing fee because you cannot f otd to pay it.
The clerk can provide you with a petition for waiver of costs form, for this purpose.) . Ae

The original case cannot be located due to an incorrect or missing case number. he

(J The name and address of the Garnishee must be indicated. -~ - F | LED

(J Check not signed by account holder. =

( The clerk needs additional copies of the pleading/filing and all exhibits for service on the defendant(s). APR 2. 62021

CJ Please send additional set(s) to the Court at the above address. t |
U.S. BANKRUPTCY COURT

(C) Required fee of $ for service by: _. oe eCT OF MARYLAND"
C1 Sheriff, (Make check payable to the Sheriff's Office. In Baltimore City; checks to Sherififriust be made paperne—

Director of Finance.
( Constable (Make check payable to the District Court.)

0 Certified Mail
C Maryland State Department of Assessments and Taxation (make check payable to that agency.)
CO Maryland Insurance Administration (make check payable to that agency.)

(0 A dismissal or satisfaction cannot be completed until the outstanding court costs of $

  

eo ey MAI

 

 

Date im Clerk

C) You have requested that certain action(s) be taken. The requested action(s) cannot be taken because:
The Court cannot grant a judgment by consent without written Ciconsent C1Stipulation of all Parties.
(CO You cannot attach property or wages of a Defendant against whom you do not have a judgment.

C The Court cannot enter a dismissal once a judgment has been entered. or
C) The Court cannot enter a judgment paid and satisfied when no judgment has been entered.

0 Others

 

  

 

 

 

Date : Judge ID Number

DC-CV-011 (Rev. 12/2014)

 

 

“gtr eet ES :

 
 

 

 

"008565

Case 18-10337

Entered: April 12, 2021
Signed: April 12, 2021

‘SO ORDERED

Doc 22 Filed 04/26/21 Pa

 

 

 

information to identify the case:

Debtor 1 Cheryl Hamilton

Fst Name MiddieName Last Name

  

 

 

Debtor 2 FirstName MiddleName Last N
(Spouse, if filing) rst st Name

United States Bankruptcy Court District of Maryland
Case number. 18-10337 MMH Chapter: 7
Order of Discharge

Social Security number or (TIN xxx—-xx-9809
EIN -

Social Security number or ITIN _ _ _
EIN -

12/5

IT iS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

Cheryl Hamilton

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,
and it does not determine how much money, if
any, the trustee will pay creditors.

Creditors cannot collect discharged debts

This order means that no one may make any
attempt to collect a discharged debt from the
debtors personally. For example, creditors
cannot sue, garnish wages, assert a deficiency,
or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise
in any attempt to collect the debt personally.
Creditors who violate this order can be required
to pay debtors damages and attorney's fees.

However, a creditor with a lien may enforce a
claim against the debtors’ property subject to that
lien unless the lien was avoided or eliminated.
For example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.

Official Form 318

Order of Discharge

This order does not prevent debtors from paying
any debt voluntarily or from paying reaffirmed
debts according to the reaffirmation agreement.
11 U.S.C. § 524(c), (f).

Most debts are discharged

Most debts are covered by the discharge, but not
all. Generally, a discharge removes the debtors’
personal liability for debts owed before the
debtors’ bankruptcy case was filed.

Also, if this case began under a different chapter
of the Bankruptcy Code and was later converted
to chapter 7, debts owed before the conversion
are discharged.

In a case involving community property: Special
rules protect certain community property owned
by the debtor's spouse, even if that spouse did
not file a bankruptcy case.

For more information, see page 2 >
page 1

20309008573012

 

 

 
Oe ....._._....eeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeee

 

008565

 

;

Case 18-10337 Doc 22

Some debts are not discharged
Examples of debts that are not discharged are:

¢ debts that are domestic support
obligations;

¢ debts for most student loans;
debts for most taxes;

¢ debts that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

¢ debts for most fines, penalties,
forfeitures, or criminal restitution
obligations;

some debts which the debtors did not
properly list;

¢ debts for certain types of loans owed to
pension, profit sharing, stock bonus, or
retirement plans; and

¢ debts for death or personal injury caused
by operating a vehicle while intoxicated.

Official Form 318

20309008573012

Filed 04/26/21

bw
DO

Fh
US)

Page

Also, debts covered by a valid reaffirmation
agreement are not discharged.

In addition, this discharge does not stop
creditors from collecting from anyone else who is
also liable on the debt, such as an insurance
company or a person who cosigned or
guaranteed a loan.

 

This information is only a general summary
of the bankruptcy discharge; some
exceptions exist. Because the law is
complicated, you should consult an
attorney to determine the exact effect of the
discharge in this case.

 

 

 

Order of Discharge

page 2

 
